NO. 12-10-00327-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '    APPEAL FROM THE
IN THE ESTATE OF LOY J. GILBERT
                                                           '    COUNTY COURT AT LAW NO. 3

                                                           '    OF SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant, Randal Gilbert, has failed to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant
to rule 32.1, Gilbert’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., October 5, 2010. See TEX. R. APP. P. 32.1. On October 5,
2010, this court notified Gilbert that he should file a docketing statement immediately if
he had not already done so.
         Because Gilbert did not file the docketing statement as requested in the October 5,
2010 letter, this court issued a second notice on October 19, 2010, advising Gilbert that
the docketing statement was past due.                The notice further provided that unless the
docketing statement was filed on or before October 29, 2010, the appeal would be
presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. The
October 29 deadline has passed, and Gilbert has not complied with the court’s request.
Because Gilbert has failed, after notice, to comply with rule 32.1, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered November 3, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                (PUBLISH)